OFFICE   OF THE ATTORNEY GENERAL                OF TEXAS
                                 AUSTIN




err      Willie   O’Neal
&utaty     aubitor,   Careon County
p&c@lo,        Texae

glar -0.      OUeal:




                                               a the Oounty Clerk's
                                              urt   having   refused    to
                                              943 fea report       -- and
                                  should pay the bond         prmium.
                                 any r000ure07".

                         y has a population   or 6,&% inhabitants
                         eral.Cenrus.     As 10 understand your
ktter tha aounty ofi5,olaleoi Caraon County u6re aompeneated
On 6 fee bacliefor the gear 1943, and ,that eixld aounty offloiala
m Bow aompeneated on an annual 8alary basis,


                 Seotion   (a)   oi Artiole     S899~~~VWi~n'I)Annotated
      Oeoh rpddthOf hi8 tMut0    Of OtiiCe,     AdtO an itUbed
      b a d
          swo r nTOp o r otflll bWWV&       .IPOWOS   iAoUrr.6
     =by him and charged to ht. uourity,~ooorpla7lAg *uoh
                  in7aioes ooveriAg ruoh puroha~os md re-
      report vt1t.h~
         UiSitiOBS    luuod    by h&M iB   Support      O?     SUbh   NPQlt.
       Pf 8u.h    UPOIUOS     be laourn. lA OoAAootlOA with M7
       partiotiar    ..SO,  ,mu.hrO7Aft 8h4u D(LIySaSh OISO.
       Suoh report,     ia~oloos, and r.qui#itionl Shall bo Sub-
      ,jeot    to the audit  of~tho wuntr   auditor, if aaT, other-
       a180 by tho ~OZki88iOB.~8* COUSt, and if it appU8        that
       My    itUp lt88 not iBOW      by 8AOh OfflOer, Or that 8Aoh
       itU Wa SBOt & ~AOOOS~ar~  o r l.@ $ lPOBSO
                                             & l  Of muOh'??-
       fiao, or purohawd upon prepor requlaltloa, ma+ ~ltom
       ahell bo by said eoanty Mdltor    or wurt rejeoWd  Ln
       wbloh oa80 the pywnt    OS rueb item me7 be adjudlaatod
       in -any uourt o?.aompotont jurl~dlotlon. All rnah lp-.
       ptoVOd     O~ilW   &Qd .OOOtUktS   8tl.u      b0 p.id     fror0      fh   vy
       :1Q+Sf@&'
               ~nlat~ tU&        U~lO88 othai80          pmv&d.d            hrr.in.
                                                        .:

              .T4 hanty Olork is aathorlw6 b7,Aftiole S891,
 Piragm*b&otatOd      Cl+11 Citstutes, t0 be .paid or rat&t    the
 WOUBt dOWO6 hiA &IA&W thS KWO~i8ioIk8 Of msiish         8i!ms, ~uBOB’S
 konotato6. .Clri&bAtUtO8,   togather~ with t4   #e&riar; 0r hi8 as-
  li8t.Jlt8,    d.jwtl.8     urb .Uth@riud    i-*.8      UdO?          &Et%010 9889,
, Md    ‘
        @I.   UloUSLt   A.O.88.Z~   t0  OOt.2 ~SSSt8 .Oi pMbl8           Oa Wh.tOT.r
  surety     boad~. may be x~pulro6      by law, out o? the
                                                       ourront too8 of
 h18 OffiOO.         Xf th0 ourront~~f.08of such 0fri00, oollo.raLaP
                                                                   in
 any year’,
          ,bemore than         the .uotmt nooded        to     par    the    amount   aboto
8POOified, fhO S&I&8Sh8U br,,dSUOd 0X0088 fOM Lod'8hdi b0
6l8posed of ia the amnor timtO fa hrtfblo S91.       The County
Clark 18 aatherln& to aidt20* oha ap0n808   or the -was     on
Whatovor SluOtJ  b.AdS ny  bo reQUirea by law in errivlryiB hi8
wx$xluul
       ooJup.nsatLoA.
             By VirtUe of SOObioA(a) Of Art%010 s99,    the OOUBty
ot?lolal8 who are oompeanated OA a fw b.SiS ax-0entit&d    to p.y
             OA their offloial bOAd8 Out Of tho ?OOS .arA.d by SuOh
.th.p?.cpfura.
Ofiioer a& Said ~SOUA~ paid aa preaiW#   0A Offlaid   bOab8 OM
legacy be deduatea fraaathe o~rp0A8ation of raid o?flaer8 at .r-                              ,
rlvlq at their muimun o6tiap.A8otlon.
                   hheMl th. OOUtlt~ OfltdalS Of a OOUilt~ -8 WAR.&-
 Sated   On   w                                    011the btid8 20'
                  anntialaa~ary basis the preslirtarrr
 &ired  br law O? Wld OftiOOrS Mlt bo paid bf the OOwtr a8 au-
..t&ulaeuQby Sootlon (b) of Artlolo-99, VO~IOA*SAnnotated Civil
‘&t&UtOS.     &IQ pramloss us to 4 paid out of the O??loers*
 salarfFund.
            I? the mattore iAqUi&   abOat in pmr lottrr oannot
bb WttiOd by th0 OOUAt7OifiOitiS in qU&iiOn ~6 th0 OWd88iOn6rS’
o o ur tr
        lwh ma tto t*
                    .M b .80tt20aIAy p o ur t o f wmpotont jurls-
                                   ::
                                    .,.,.
                                   I~‘i.-
                                     .:.:
                                     ”      ;.

                                          Yours vu7 truly
                                    ATzaxliYCaoinALOF TXAS

                                       /g.&a!+
                                    ark
                                              Ar6ollwllll~
                                                   ~srlrtult